        Case 1:19-cv-02379-KBJ Document 32-6 Filed 10/01/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


  COMMITTEE ON THE JUDICIARY,
  UNITED STATES HOUSE OF
  REPRESENTATIVES,

                             Plaintiff,
                                                         No. 19-cv-2379 (KBJ)
                       v.

  DONALD F. MCGAHN II,

                             Defendant.


                                   [PROPOSED] ORDER

       UPON CONSIDERATION of Plaintiff’s motion for partial summary judgment,

Defendant’s motion for summary judgment, the parties’ oppositions and replies, and the entire

record herein, it is hereby ORDERED, that Plaintiff’s motion is DENIED and Defendant’s Motion

is GRANTED. Judgment is hereby entered in favor of Defendant.

        IT IS SO ORDERED.


   Date: ______________                           ___________________________
                                                  HON. KETANJI BROWN JACKSON
                                                  United States District Judge
